Hughes, District Judge.
Charles Haffeke, the appellant in this ease, devised and constructed a refrigerator upon a pattern differing in material particulars from any before used. What one witness says of its car pacity for preserving meat and other articles liable to decay, for a long time, in a high degree of atmospheric temperature, is corroborated by numerous others. This witness says, in substance, that he has seen meat in perfect preservation, which has been preserved in one of these refrigerators for six weeks, in the hottest summer weather, in a place where heat was reflected on the refrigerator from the street, under the rays of the summer sun. He testifies that meat kept in this refrigerator at a temperature (inside of its chamber) of 38 to 50 degrees, for six weeks, remains in sweet condition; arid that it could not have been kept in an ordinary refrigerator in like condition for more than four or five days. He adds that this result is accomplished by the consumption of much less ice than is ordinarily required for such a purpose. An undertaker testifies that a refrigerator constructed on the same principle, but in casket form, has kept a human corpse for 35 days in a condition as perfect at the end of the period as at the death, in a temperature of 52 *533degrees; whereas, by the means ordinarily used such a body could not be kept longer than 10 days, with a larger consumption of ice. Other extraordinary instances of like preservation of substances liable to decay are proved to have been accomplished by the Haffcke refrigerator, by testimony which leaves no doubt of the exceptional utility and value of this contrivance for the important purposes for which it is designed.
The form of the structure by which these results are produced is in several respects novel. In the upper part of it is a bowl or rack, with open bottom, for the reception of ice. The bottom is formed of two sets of slats, the upper sot convex, the lower concave, so arranged that the melting of the ice drips from the convex into the concave set of slats, and is carried off by the latter. The lower slats or troughs may or may not be filled with salt, at the pleasure of the user. The ice bowl or rack is made of smaller dimensions than that part of the chamber of tho refrigerator in which it is placed, in order that between it and the walls of the chamber space may be allowed for the free circulation of air. The receptacle for ice, thus described, differs from those in common use in the fact that it does not touch tho walls of the refrigerator, and that its bottom is open for the free descent of air, directly from contact with the ice above, into the chamber below.
The second distinguishing feature of tho Haffcke refrigerator consists of contrivances for holding quantities of chloride of sodium or salt in the chamber below the ice, in such maimer as to permit the cooled air which descends from the ice to pervade and permeate, with the least possible obstruction, these salt depositories, as well as the open space of the lower chamber. The salt depositories just mentioned, called improperly “hoppers” in the appellant’s specifications for the patent, hold the salt in the form which would be a thin slab if it were solid, set on' edge, and placed near the sides and the back of the lower chamber of the relrigerator. These slabs of salt are incased each in a crate or hopper resting on a trough lying some inches above the floor of the chamber, sufficiently inclined to carry away any drippings that may occur byf liquefaction. The sides of these crates may be of galvanized woven wire, but in practice are of wooden slats, placed far enough apart to permit a free circulation of air through the salt, and close enough together to hold the salt without wasting. An essential part of the design in respect to the crates holding the salt, as well as of tho bowl with open bottom, holding the ice, is that a space is left between each of them and the walls of the refrigerator for the unobstructed circulation of air between them and the walls. These salt crates below, and the ice bowl with open bottom above, all so placed as to allow the air from the cooled ice easy automatic circulation through the salt and throughout the refrigerator, are the particular features and distinguishing characteristics of tho Haffcke refrigerator. It is proved that by means of the circula,tion which is chemically and automatically produced by the contrivances thus described, a cold, dry, saline atmosphere is generated, ha^ ing extraordinary and probably unprecedented efficacy in preserving' meats and other articles liable to decay in sound condition for unusual *534periods of time. The fact that the time of preservation is thus extended, and the additional fact that the agent or principal agent by which this is done is the cold, dry, saline atmosphere generated by this refrigerator, are proved by a weight and an accumulation of testimony which the appellee has not succeeded in refuting, and which must be accepted by the court as established to its satisfaction.
There can be no doubt that this is an' exception all y efficacious machine. The several devices of which it is made up may not be novel individually; but, as a whole, the structure is unique in design, and extraordinary in effect. That the receptacle for ice is most efficacious when placed in the upper part of the chamber of a refrigerator has long been well known. But the Haffcke ice bowl differs from others in having an open bottom, and in being so constructed that an air space surrounds it on every side, separating it from the walls of the refrigerator. The use of salt in connection with ice as an absorbent of atmospheric humidity, and as a means of lowering the temperature of air, is not new. It is proved in this case that salt has been used for this purpose by being placed in pans at the bottom of the main chambers of refrigerators. It is also proved that in previous patents — the Eber and the Jolley, for instance — it has been used in the walls of refrigerators, the lining separating it from the main chamber being perforated sheets of zinc, or soft and more or less porous wooden boards. But there is no proof that such use of salt in the walls, where it is but very partially accessible to the air, has been efficacious to any pronounced extent. The impression is left by the evidence that the results of such restricted and confined use of salt for the purpose of adding to the preserving qualities of ice, as is indicated by other patents, have been almost, if not quite, nil. The contrivance of Haffcke is as far in advance of these devices in method as it is proved to be in the results attained. His plan is novel, of placing slabs of salt near the ends and at the back of the chamber of the refrigerator, entirely detached from its walls, and held by slats or woven wire, with open interstices, that allow a free circulation of cooled air, coming directly down from contact with the ice, through the salt, and thence into the main preserving chamber itself. No such process has been provided for by any one of the half dozen or more patents that are relied upon on behalf of the appellee as having anticipated the contrivance of Haffcke. There can be no reasonable doubt that the cold, dry, saline atmosphere that is generated in the Haffcke refrigerator is the product of the ice bowl of open slatted bottom, precipitating its cooled air through the slabs of salt standing below, detached from the walls of the chamber, and lined with intersticed slats, which both permit and promote its free circulation.
The question is, whether a contrivance is patentable which is thus novel in the structure of its ice bowl, and thus novel in its means and manner of using chloride of sodium in conjunction with ice to produce a cold, dry, saline atmosphere efficacious for-preserving purposes, and surprisingly successful beyond example in accomplishing those purposes. We think that it is. The use of ice as a cooling and of salt as a preserv*535ing agent is as old as human knowledge; hut the means and manner of employing them in these functions may be infinite, opening a wide field for experiment and invention; and when a device is fallen upon which produces unprecedented and unequaled results in the use of these familiar agents, that device may possess a very high degree of patentable merit. Moreover, the device itself maybe a combination of several elementary devices, each as familiar to the public as the letters of the alphabet; yet the combination of them may, as a whole, possess an extraordinary novelty and utility.
Even if this contrivance of Háffcke be put upon the low plane of a new combination of known mechanical ajipliances, it falls within the class of patentable machines. In the case of 1 Harrison v. Foundry Co., 1 App. Cas. 574, Lord Chancellor Cauusts said: “A new combination of old parts to produce a known result in a more useful and beneficial way than before attained” is the proper subject of a patent. Sir James Bacon, V. 0., held to the same effect in Murray v. Clayton, 7 Ch. App. 577, in saying that “a. combination of things not in themselves, new, but which combination is perfectly new in the form in which the inventor has cast it, and producing now and more beneficial results, may be the subject of a patent.” In Forbush v. Cook, 2 Fish. Pat. Cas. 668, the court said:
“A new or improved or more economical effect, attributable to the change made by the patentee in the mode of operation of existing machinery, proves that tile change lias produced a new mode of operation which is the subject-matter of a patent. ”
And Judge Stoby, in Ryan v. Goodwin, 3 Sum. 514, said, in respect to a combination of materials:
“Each of these ingredients may have been in the most extensive and common use, and some of them may have been combined with other materials for other purposes. But if they have never been combined together in the maimer stated in the patent, hut the combination is new, tiien the invention of tlie combination is patentable. The combination is apparently very simple, but the simplicity of an invention, so far from being an objection to it, may constitute its great excellence and value. Indeed, to produce a great result by very simple means, before unknown or unthought of, is not unfre-quently the peculiar character of the very highest class of minds.”
These are but annunciations of an elementary principle of patent law manifestly just and sound. It has never been questioned, and it concludes the case at bar on the main question at issue, — that is to say, on the question of anticipation.
As to the question of'license, the record shows that appellant and ap-pellee entered into a partnership for five years, unless sooner dissolved by consent, for the purpose of manufacturing the JBaffeke refrigerator; (’lark, the appellee, putting in a cash fund of $2,000, or so much of the sum as the business should require; and Haflcke “contributing all the rights to manufacture under the letters patent” issued to him for his invention. The contribution of each was exclusively for the purposes of the partnership. The contract confers only a license, inasmuch as it *536contains no language declaring or implying that the right of manufacturing the refrigerators should belong, or in any contingency inure, to any other than the partnership to which it was “contributed.” It is settled law that a license to use a patent is a personal privilege, which terminates with the life of the individual licensee to which it is granted, unless the grant contains words expressly conferring the power to sell or assign. In the absence of such power, if the licensee be a natural person and dies, or an artificial person or partnership and ceas.es to exist, the license expires equally in either case. Oliver v. Chemical Co., 109 U. S. 75, 3 Sup. Ct. Rep. 61; Nail Factory v. Corning, 14 How. 193; Gayler v. Wilder, 10 How. 477, 494. When the partnership of Haffcke & Clark was dissolved, the license itself expired, and the exclusive right to the patent remained in the original patentee, unaffected by the temporary license. The subsequent use of it by Clark was an infringement of the patent. The decree of the court below must be reversed, with costs, and the cause remanded to the circuit court of the United States for the district of Maryland, with a direction to enter a decree for the appellant, and for further proceedings in conformity to the opinion of this court.